Citation Nr: 0727949	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-30 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a broken left front 
tooth to include for the purpose of VA outpatient dental 
treatment.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1961 to January 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In September 2006, the veteran withdrew his request for a 
hearing.  
38 C.F.R. § 20.704.


FINDING OF FACT

Clear and unmistakable evidence establishes that a broken 
left front tooth pre-existed service and there was no 
increase in disability during service; and in the absence of 
a service-connected compensable or noncompensable dental 
disability, VA outpatient dental treatment is not authorized. 


CONCLUSION OF LAW

The presumption of soundness for a broken left front tooth is 
rebutted and a broken left front tooth was not aggravated by 
service; and the criteria for VA outpatient dental treatment 
are not met.  38 U.S.C.A. §§ 1111, 1131, 1712, 5107(b) (West 
2002); 38 C.F.R. §§ 3.304(b), 3.381, 4.150, 17.161 (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003 and March 2006.  The veteran was 
informed of the type of evidence needed to substantiate the 
claim for service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claim.  The notice included the degree of disability 
assignable and the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).

To the extent that the notice of the degree of disability 
assignable came after the initial adjudication of the claim, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claim 
of service connection is denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error. Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and medical records as identified by the veteran.  As 
the medical evidence is sufficient to decide the claim, a VA 
medical examination or medical opinion is not necessary to 
decide the claim.

As the appellant has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

According to R.H.J., DDS, the veteran injured his left front 
left tooth in 1959 playing football, and the tooth was 
repaired with a silicon cap.  

The dentist stated too that during training at Fort Hood the 
veteran hit the tooth, breaking the cap, which was replaced 
with gold.  The dentist reported that the veteran wished to 
restore the tooth to the appearance it was prior to service.  
On dental examination in December 2002, the dentist found no 
caries, periodontal pockets or other dental problems, 
pertaining to the tooth. 

In a statement, dated in July 2003, the veteran stated that 
in 1959, whiling playing high school football, he was kicked 
in the mouth and a silicon cap was placed on the left front 
tooth.  Also, he stated that in January 1961 at Fort Hood he 
hit the tooth on the chin-up bar and knocked the cap off his 
tooth, which was later recapped with gold.  

The service medical records disclose that on enlistment and 
separation examinations there was no evidence of a defective 
left front tooth or evidence of a carious tooth, a 
replaceable missing tooth, dental or alveolar abscess, or 
periodontal disease. 

According to R.H.J., DDS, on dental examination in December 
2002, there was no evidence of cavities, periodontal pockets, 
or any other visible problem with the left front tooth. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  
Only such conditions as are recorded in the report of 
entrance examination are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

History conforming to accepted medical principles should be  
given due consideration, in conjunction with basic clinical 
data, and be  accorded probative value consistent with 
accepted medical and  evidentiary principles in relation to 
value consistent with accepted  medical evidence relating to 
incurrence, symptoms and course of the  injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical  evidence concerning the inception, development and 
manifestations of the  particular condition will be taken 
into full account.  38 C.F.R. § 3.304(b). 

For each defective tooth, it must be determined whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, it must be determine 
whether the condition was due to in-service trauma.  
38 C.F.R. § 3.381.

In determining service connection, the condition of the teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
38 C.F.R. § 3.381.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381.

Compensation is payable for loss of teeth only if such is due 
to loss of substance of body of maxilla or mandible to 
include bone loss through trauma or disease such as due to 
osteomyelitis.  38 C.F.R. § 4.150.

VA outpatient dental services and treatment will be furnished 
only for a compensable service-connected dental condition 
(Class I eligibility) or for a noncompensable service-
connected dental condition resulting from service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.



Analysis

The veteran contends that he is entitled to service 
connection for a pre-existing broken left front tooth that 
was repaired with a gold cap during service. 

As the broken left front tooth was not noted on entrance 
examination, the veteran is presumed to have been in sound 
condition when accepted for service, except the presumption 
is rebuttable where clear and unmistakable evidence 
demonstrates that the disability existed prior to service and 
was not aggravated by service. 

Here, the veteran has stated that before service he was 
kicked in the mouth, playing football, and a silicon cap was 
placed on his left front tooth.  He also stated that in 
January 1961 during service he hit the tooth on the chin-up 
bar and knocked the cap off his tooth, which was then 
recapped with gold.  The Board finds the veteran's statement 
credible and he is competent to describe what he has 
personally experienced.  Also, R.H.J., DDS, reported that the 
veteran injured his left front tooth before service, which 
was repaired with a silicon cap, which the Board also finds 
to be credible.  

Considering this evidence, which is clear and convincing, the 
Board determines that the broken left front tooth pre-existed 
service.  The remaining question is whether the pre-existing 
condition was aggravated by service, namely, was there an 
increase in disability during service.  Although the service 
medical records do not document the restoration of the tooth 
with a cap or crown, the statements of the veteran and 
dentist are credible in that the tooth was restored with a 
cap or crown and the veteran is again competent to describe 
what he personally experienced.  During and since service 
there is no evidence of an increase in disability as the 
dentist found no other pathology on examination in 2002.  The 
record shows that the veteran wants to have the cap or crown 
replaced for cosmetic reasons.  In the absence of an increase 
in disability during service, the evidence is clear and 
convincing that the pre-existing tooth defect was not 
aggravated by service.  Stated differently, before service 
the veteran had a defective left front tooth that was 
repaired with a cap and during service the same defective 
tooth was repaired with a cap or crown after the cap was 
knocked off, and since service the veteran still has the same 
defective tooth and cap, which he wants replaced for cosmetic 
reasons.  And although the cap was replaced during service as 
the result of an injury, no additional dental pathology was 
documented then or since service.  For these reasons, there 
is clear and convincing evidence that the pre-existing tooth 
did not increase in disability during service.  

For these reasons, the Board finds that clear and 
unmistakable evidence establishes that a broken left front 
tooth pre-existed service and that the pre-existing 
disability was no aggravated by service as there was no 
increase in disability during service, rebutting the 
presumption of soundness. 

And in the absence of a service-connected compensable or 
noncompensable dental disability, VA outpatient dental 
treatment is not authorized.  38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161.


ORDER

Service connection for a broken left front tooth to include 
for the purpose of VA outpatient dental treatment is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


